EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 pertaining to the ViewPoint Financial Group 2007 Equity Incentive Plan of our report dated March 12, 2007 on the consolidated financial statements of ViewPoint Financial Group, which report is included in Form 10-K for ViewPoint Financial Group for the year ended December 31, 2006. /s/ Crowe Chizek and Company LLC Crowe Chizek and Company LLC Oak Brook, Illinois December 21, 2007
